Title: [Diary entry: 19 December 1787]
From: Washington, George
To: 

 Wednesday 19th. Thermometer at 34 in the Morning—44 at Noon And 40 at Night. Wind variable from No. Et. to So. East. Snowing by spirts & sometimes fast (but never so as to whiten the ground) from Sun rise till 11 Oclock. Rid to all the Plantations. At the Neck—Men getting Posts for Fencing, & some, with the Women, covering & getting Farm pen in order. Brought the (Waggon here to assist in getting in wood). At Muddy hole—The people were fencing. At Dogue run, except those who were mauling & cuttg. Rails they were cleaning the Meadow at Frenchs as yesterday. At Frenchs, on acct. of the weather, no Oats were tread out to day but those which had been tread out were cleaning up. At the Ferry cleaning up the Swamp which had been grubbed.